Exhibit 10.16 NOTE PURCHASE AGREEMENT THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of July 26, 2013 (the “Agreement Date”), by and between OMAGINE, INC., a corporation organized and existing under the laws of the State of Delaware (the “Company”), and YA GLOBAL MASTER SPV, LTD., a Cayman Islands exempt limited partnership (the “Investor”). WITNESSETH WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company may issue and sell to the Investor, as provided herein, and the Investor shall purchase a note substantially in the form attached hereto as Exhibit A (the “Note”) in an aggregate principal amount of $200,000; WHEREAS, capitalized terms used but not defined herein have the meaning given thereto in the Standby Equity Distribution Agreement, between the Company and the Investor dated May 4, 2011, as amended by that Amendment Agreement (as so amended, the “SEDA”) dated as of June 21, 2011; and WHEREAS, the parties desire to extend the term of the SEDA by one year to September 1, 2014. NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Investor hereby agree as follows: 1. EXTENSION OF SEDA TERM. (a) Extension of SEDA Term. Each of the Company and the Investor hereby extend the term of the SEDA. Accordingly, all the original terms and conditions of the SEDA shall remain in effect except that Section 10.02(a) of the SEDA is hereby deleted and is replaced with the following: Unless earlier terminated as provided hereunder, this Agreement shall terminate automatically on the earliest of (i) September 1, 2014 or (ii) the date on which the Investor shall have made payment of Advances pursuant to this Agreement in the aggregate amount of the Commitment Amount. (b) Registration Statement. As promptly as reasonably possible after the Agreement Date, the Company shall file with the SEC a post-effective amendment to the Registration Statement (the “PE Amendment”) to update the Registration Statement to reflect the extension to the SEDA term as set forth herein and any other updates or changes that may be necessary or required. Promptly after the date that the PE Amendment is declared effective by the SEC (the “Effective Date”), the Company shall file an updated prospectus with the SEC reflecting the extension to the SEDA term and any other updates or changes as reflected in the PE Amendment (the “Prospectus Filing”). 2. PURCHASE AND SALE OF NOTE; (a) Purchase of Note. On the first Trading Day of the month next following the satisfaction of all of the conditions precedent set forth below (the “Closing Date”), the Company shall sell, and the Investor shall purchase, a Note in the principal amount of $200,000 on the terms and conditions and in reliance on the Company’s representations and warranties, all as set forth herein. The Note shall be in the form attached hereto as Exhibit A. (b) Form of Payment. Subject to the satisfaction of the terms and conditions of this Agreement, on the Closing Date, (i) the Investor shall deliver to the Company the principal amount of the Note to be issued and sold to the Investor; provided, however, that the Investor shall deduct a 10% monitoring fee from the proceeds of the Note and such fee will be placed into an escrow account and used to compensate the Investor’s investment manager for monitoring and managing the purchase and investment over the life of the Note, and (ii) the Company shall deliver to the Investor, the Note duly executed on behalf of the Company. (c) Conditions Precedent. The obligation of the Investor hereunder to purchase the Note pursuant hereto is subject to the satisfaction, at or before the Closing Date, of each of the following conditions, provided that these conditions are for the Investor’s sole benefit and may be waived by the Investor at any time in its sole discretion: 1 i. There shall not have been any condition, circumstance, or situation that has resulted in or would reasonably be expected to result in a Material Adverse Effect; ii. The Common Stock shall be authorized for quotation or trading on the Principal Market and trading in the Common Stock shall not have been suspended for any reason; iii. Except as specifically waived by Investor pursuant to that certain letter dated May 22, 2012 signed by Investor (the “Waiver Letter”) and attached hereto as Exhibit B, the representations and warranties of the Company set forth in Article IV of the SEDA shall be true and correct as of the Closing Date as though made at that time (except for representations and warranties that speak as of a specific date) and as if all references therein to “Agreement” are to this Agreement and all references to the sale of “Shares” or “Common Stock” are references to the Note being sold pursuant hereto; iv. Both the Effective Date and the Prospectus Filing shall have occurred; v. The Company is not in material default nor aware of any potential material default with any of its lenders, except as has been disclosed in the Company’s filings with the SEC; and vi. The Company has received all necessary authorizations to sell the Note to the Investor. (d) In the event that the Closing Date has not occurred by September 30, 2013, the Investor may terminate this Agreement. 3. INVESTOR’S REPRESENTATIONS AND WARRANTIES. The Investor hereby represents and warrants to, and agrees with, the Company that as of the Agreement Date and as of the Closing Date, the representations and warranties of the Investor set forth in Article III of the SEDA are true and correct (except for representations and warranties that speak as of a specific date) and as if all references therein to “Agreement” are to this Agreement and all references to the sale of “Shares” or “Common Stock” are references to the Note being sold pursuant hereto. 4. COMPANY’S REPRESENTATIONS AND WARRANTIES The Company hereby represents and warrants to, and agrees with, the Investor that as of the Agreement Date and as of the Closing Date, except as specifically waived by Investor pursuant to the Waiver Letter, the representations and warranties of the Company set forth in Article IV of the SEDA are true and correct (except for representations and warranties that speak as of a specific date) and as if all references therein to “Agreement” are to this Agreement and all references to the sale of “Shares” or “Common Stock” are references to the Note being sold pursuant hereto . 5. INDEMNIFICATION. The parties agree that except as specifically waived by Investor pursuant to the Waiver Letter, Article V of the SEDA shall apply to this Agreement. 6. GOVERNING LAW. This Agreement shall be governed by and interpreted in accordance with the laws of the State of New York without regard to the principles of conflict of laws. Each of the parties consents to the jurisdiction of the state courts of the State of New York and the U.S. District Court for the District of New York sitting in Manhattan, for the adjudication of any civil action asserted pursuant to this paragraph. 7. NOTICES. Any notices, consents, waivers or other communications required or permitted to be given under the terms hereof must be in writing and will be deemed to have been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when sent by facsimile (provided confirmation of transmission is mechanically or electronically generated and kept on file by the sending party); or (iii) one (1) Business Day after deposit with a nationally recognized overnight delivery service, in each case properly addressed to the party to receive the same. The addresses and facsimile numbers for such communications shall be: 2 If to the Company, to: Omagine, Inc. Empire State Building 350 Fifth Avenue, Suite 4815-17 New York, New York 10118 Attention: Chief Executive Officer Telephone: (212) 563-4141 Facsimile: (212) 563-3355 With a copy to: Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Attention: Michael Ference Telephone: (212) 930-9700 Facsimile: (212) 930-9725 If to the Holder: YA Global Master SPV, Ltd. 1012 Springfield Avenue Mountainside, NJ 07092 Attention: Mark Angelo Telephone: (201) 985-8300 Facsimile: (201) 985-8266 With a copy to: David Gonzalez, Esq. 1012 Springfield Avenue Mountainside, NJ 07092 Telephone: (201) 985-8300 Facsimile: (201) 985-8266 or at such other address and/or facsimile number and/or to the attention of such other person as the recipient party has specified by written notice given to each other party three Business Days prior to the effectiveness of such change. Written confirmation of receipt (i) given by the recipient of such notice, consent, waiver or other communication, (ii) mechanically or electronically generated by the sender’s facsimile machine containing the time, date, recipient facsimile number and an image of the first page of such transmission or (iii) provided by a nationally recognized overnight delivery service, shall be rebuttable evidence of personal service, receipt by facsimile or receipt from a nationally recognized overnight delivery service in accordance with clause (i), (ii) or (iii) above, respectively. 8. MISCELLANEOUS. (a) Counterparts. This Agreement may be executed in two or more identical counterparts, all of which shall be considered one and the same agreement and shall become effective when counterparts have been signed by each party and delivered to the other party. (b) Entire Agreement; Amendments. This Agreement supersedes all other prior oral or written agreements between the Investor and the Company with respect to the matters discussed herein, and this Agreement, and the instruments referenced herein, contain the entire understanding of the parties with respect to the matters covered herein and therein and, except as specifically set forth herein or therein, neither the Company nor the Investor makes any representation, warranty, covenant or undertaking with respect to such matters. No provision of this Agreement may be waived or amended other than by an instrument in writing signed by the party to be charged with enforcement. [signature page follows] 3 IN WITNESS WHEREOF, each of the Investor and the Company have caused their respective signature page to this Note Purchase Agreement to be duly executed as of the date first written above. COMPANY: OMAGINE, INC. By: /s/Charles P. Kuczynski Charles P. Kuczynski Vice-President & Secretary INVESTOR: YA GLOBAL MASTER SPV LTD. By: Yorkville Advisors Global LP Its: Investment Manager By: Yorkville Advisors Global LLC Its: General Partner By:
